Title: Treasury Department Memorandum on Compensation of Assessors, [ca. 7 January 1815]
From: 
To: Madison, James


        
          [ca. 7 January 1815]
        
        
          Augmentation of Compensation of Assessors in certainDistricts, under the act of Aug. 2. 1813.
          
          By the 13. sec. of the act in question, the President is authorised to augment, in cases where he may find it necessary, the compensation fixed for the Principal & assistant assessors, by the act of July 22. 1813, so, however, as that no principal assessor shall, in any such case, receive more than 300 Ds. and no assist. assessor more than 150 Ds.
          The book which accompanies this, shews all the particulars relating to each district, which the returns, accounts &ct. now at the Treasury, afford. The Principal Assessors have been governed by widely different views, in the division of their Districts, and the number of assistants they have appointed. Some have multiplied the assessment-districts and the assistants, so much as to reduce the compensation of each, below what would seem reasonable, if the small extent of their districts were not taken into consideration. On the other hand, in some extensive collection-districts, in parts of the country thinly settled, the Principal assessors have made the assessment districts large, and the assistants, though they receive regularly, the maximum of allowance fixed by the act of Aug. 2d. are but indifferently paid. In these last cases, however, no power exists in the executive, to make any additional allowance. It is only in those districts, where the assistant assessors have had a large tract of country to traverse, in collecting lists, and where from the small number of proprietors, the per-centage on the taxable persons contained in their General Lists has been small, and their compensation, consequently inadequate, that it is supposed the President ought to exercise his authority in making an additional allowance. After looking over the tables, and the letters on the subject, it has appeared to me that in the following districts the sums annexed respectively, may be allowed. The balance left, of the appropriation, is small, (at present, about 9,300 dolls.) and there are still the accounts from 34 districts to be settled, on which there are usually, sums payable, from 30 to 300 Ds. each. No great degree of liberality therefore, can be indulged in. The amount allowed, in each district, to the assistant assessors, it is proposed, shall be placed in the hands of the Principal assessor, to be by him, apportioned among his assistants, in such manner as he shall consider their respective services to deserve; with the limitation of giving to no assistant such a sum, as, with what he has before, regularly received, will exceed the sum authorised by the act of Aug. 2d. viz: 150 Dollars.
          
          If there should be other districts in which an augmentation should hereafter, be found necessary, they may be added. There are some, from which the accounts have not been received, where possibly this may be the case.
        
      